WIDENER, Circuit Judge,
dissenting:
I respectfully dissent.
According to section 8-101(a) of the Maryland Family Code, “[a] husband and wife may make a valid and enforceable deed or agreement that relates to alimony, support, property rights, or personal rights.” Moreover, a separation agreement between man and wife under Maryland law is a contract between the parties, subject to the same general rules governing other contracts. Pumphrey v. Pumphrey, 11 Md.App. 287, 273 A.2d 637, 639 (Md.Ct.Spec.App.1971).
In my opinion, Maryland courts would consider the written Separation Agreement in this case a federal “legal separation” under Maryland law.
*409Other jurisdictions have held, as we hold, that a parent can legally bind himself by separation agreement to support a child after emancipation, and such an agreement will be enforceable as any other contract. Pumphrey, 273 A.2d at 640 (emphasis added).
I am thus of opinion Maryland state law should govern this matter of family law.